DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 11/27/2020 has been received and entered into the case record.
Claims 21-25 are amended. 
Claims 21-25 are pending and have been considered on the merits. 
All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (US Patent No. 9,132,156; IDS Reference No. 2 filed on 11/05/2018) in view of Werber2 (WO2015/34936) and Morse (US20130344162; IDS Reference No. 4)
Regarding claims 21 and 22, Werber et al. teaches applying a therapeutic composition comprising micronized acellular amniotic membrane particles and a carrier fluid for said membrane comprising acellular amniotic fluid (i.e. plasma/serum) to a dermal wound on the foot of a diabetic patient (claims 1 and 2, Col 13 lines 48-56, Fig 20A).

Werber et al. does not teach an intermediate layer nor the amount of amniotic plasma fluid added to the membrane.
Werber2 teaches a therapeutic composition for the purpose of wound healing comprising: acellular amniotic membrane particles which are micronized amniotic membrane and a carrier fluid wherein the carrier comprises an acellular amniotic fluid (i.e. plasma) and wherein the therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells (i.e. acellular), wherein micronized particles are dispersed in the fluid comprising the amniotic fluid (Claims 1, 8-9 and 13-15). Werber2 additionally teaches that said fluid is present in the composition in approximately 1mL per 8 sq cm (i.e. approximately 0.125 mL per cm2) which reads on the 0.01-0.1mL per square cm limitation recited (para. 0028, 0094).
Morse teaches a composition of micronized particles comprising the intermediate tissue layer of the amniotic membrane (Claim 1). Furthermore, Morse teaches that the intermediate tissue layer of the amniotic membrane is composed largely of glycoproteins and proteoglycans, which also enables the intermediate tissue layer to bind water. Thus, the micronized particles when applied to the skin or wound help retain water in the skin, which facilitates wound healing (para. 0066).
It would have been obvious to one of ordinary skill in the art to modify the therapeutic composition comprising micronized acellular amniotic membrane particles and a carrier fluid for said membrane comprising acellular amniotic fluid (i.e. plasma/serum) utilized for dermal wounds as taught by Werber et al. with the amniotic fluid being present at about 0.1 mL per cm2 with a reasonable expectation of success. An artisan would be motivated to do so as Werber2’s composition is also a micronized acellular amniotic membrane comprising a carrier fluid which is known for wound healing (Werber2; para. 0028, 0034) and therefore both are known compositions suitable for wound healing. Additionally, it would have been obvious to modify the composition as taught by Werber et al. and 
Therefore the invention would have been obvious to one of ordinary skill in the art.


Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. (supra) in view of Werber2 (supra) and Morse (supra) as applied to claims 21, 22, and 24 above, and in further view of Murphy et al. (US2014/0342015; previously cited in PTO-892 filed on 08/07/2020)
	As applied to claims 21, 22, and 24 above, Werber et al., Werber2 and Morse provide teachings for an acellular therapeutic composition comprising micronized acellular amniotic membrane particles and a carrier fluid for said membrane comprising acellular amniotic fluid wherein the fluid is present at about 0.1 ml/cm2 and the composition comprises an intermediate tissue layer. However, these references do not teach the use of the therapeutic products for deep and narrow wounds nor incisions. 
Regarding claims 23, and 25, Murphy et al. teaches a method of using placental products comprising a decellularized (i.e. acellular) amniotic membrane powder composition which can be in utilized in a liquid format when immersed in an aqueous suspension which can also comprise ECM proteins, factors to promote wound healing (i.e. growth factors) [para. 0073, 0077, 0085-86, 0178]. This composition is used as a method of treatment for healing punctures (i.e. deep and narrow wounds) and incisions (para. 0158, 0166).

Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date. 

Response to Arguments
As the missing documents from previous Information Disclosure Statements set forth in the previous Office Action filed on 08/07/2020 have been filed along with another Information Disclosure Statement on 11/27/2020, they are now considered.
In light of the amendments made to claims 21-25, the rejections regarding claims 21-25 under 101 and 112(b) have been withdrawn.
Applicant’s arguments, see page 4 filed 11/27/2020, with respect to the rejection(s) of claim(s) 21-25 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 21 to include the limitation of a “human plasma portion present at 0.01-0.1mL per square centimeter of human biological membrane portion” and an “intermediate layer” in view of Weber2 and Morse as shown in the above 103 rejections.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.F.C./Examiner, Art Unit 1632   


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635